On Appellant’s Motion for Rehearing.
WOODLEY, Judge.
In his motion for rehearing appellant for the first time contends that he was deprived of his constitutional rights because of discrimination in the selection of the jury panel.
Except for the allegations of the motion filed in this court, there is nothing in the record to show that appellant is a Negro, and nothing to show that there were no Negroes on the jury panel or on the jury which tried him.
*140It is made to appear that no statement of facts or bills of exception have been filed in the trial court and none appear in the record.
In the absence of a statement of facts in regard to the jury question raised, or on the question of guilt or innocence, nothing is before us for review on this appeal.
Appellant's motion for rehearing is overruled.